DETAILED ACTION
This Office action is in response to the amendment filed 4/1/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 2016/0239373 A1) hereinafter Shah et al.
Regarding claim 1, Shah et al. teaches a command transmitting method for a rewritable non-volatile memory module (a “semiconductor package 20” containing a plurality of stacked flash memory die Paragraph [0064]), the method comprising:
transmitting a plurality of command sequences (“one or more memory operation commands are transmitted to a plurality of memory die. The memory die may include NAND flash memory die” Paragraph [0098]) and a state read command sequence (“a ready/busy status command is transmitted to the plurality of memory die” Paragraph [0099]) to a memory interface coupled to the rewritable non-volatile memory module (“memory controller 105 may receive data and commands from host 106” Paragraph [0070] and then “transmitted from a memory controller to the plurality of memory die via a shared I/O bus” wherein “the memory die may include NAND flash memory die” Paragraph [0098]), wherein the plurality of command sequence comprise a first command sequence and a second command sequence (“the memory controller may direct a first memory die of the plurality of memory die to perform a read operation and direct a second memory die of the plurality of memory die to perform a programming operation” Paragraph [0098]. In other words, a first command sequence is the read command sequence and the second command sequence is a programming command sequence); 
storing the plurality of command sequences by the memory interface (the commands being “transmitted from a memory controller to the plurality of memory die via a shared I/O bus” Paragraph [0099]), and transmitting the state read command sequence to the rewritable non-volatile memory module (“a ready/busy status command is transmitted to the plurality of memory die” Paragraph [0099]),  
receiving, by the memory interface, a response signal (for example, via “one or more bits of a shared I/O bus” Paragraph [0102]) returned by the rewritable non-volatile memory module for responding to the state read command sequence (“read/busy status information is concurrently acquired from each memory die of the plurality of memory die in response to transmitting the read/busy status command” Paragraph [0099]); and 
selecting, by the memory interface, the first command sequence from the plurality of command sequences stored in the memory interface according to the response signal (“the memory controller may schedule or order different memory operation commands depending on the ready/busy status of each memory die of the plurality of memory die” Paragraph [0099]), and transmitting the first command sequence to the rewritable non-volatile memory module (the commands being “transmitted from a memory controller to the plurality of memory die via a shared I/O bus” Paragraph [0099]).
Regarding claim 3, Shah et al. teaches all of the features with respect to claim 2, as outlined above. 
	Shah et al. further teaches wherein the rewritable non-volatile memory module comprises a plurality of memory sub-modules (“a plurality of memory die” which can be “NAND flash memory die” Paragraph [0098], wherein each memory die reads on the claimed sub-module), the first command sequence is used for accessing a first memory sub-module in the plurality of memory sub-modules (“the memory controller may direct a first memory die of the plurality of memory die to perform a read operation…” Paragraph [0098]), and the second command sequence is used for accessing a second memory sub-module in the plurality of memory sub-modules (“the memory controller may… direct a second memory die of the plurality of memory die to perform a programming operation” Paragraph [0098]).  
Claims 6 and 11 are rejected under 35 USC 102(a)(1) for the same reasons as claim 1, as outlined above.
Claims 8 and 13 are rejected under 35 USC 102(a)(1) for the same reasons as claim 1, as outlined above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. in view of Markus et al. (US 10235309 B1) hereinafter Markus et al.
Regarding claim 4, Shah et al. teaches all of the features with respect to claim 3, as outlined above. 
	Shah et al. does not appear to explicitly teach, however, Markus et al. further teaches wherein the step of selecting, by the memory interface, the first command sequence from the plurality of command sequences stored in the memory interface according to the response signal comprises: when the response signal is used for indicating that the first memory sub-module is in a ready state and the second memory sub-module is in a busy state, executing the step of selecting, by the memory interface, the first command sequence from the plurality of command sequences stored in the memory interface according to the response signal (“…monitoring a bus for a change in an aggregated ready/busy indicator from a busy status to a ready status, the change in the aggregated ready/busy indicator to the ready status indicating the at least one die is ready to perform a computer function, scheduling at least one logic queue with a next command to the ready die when the aggregated ready/busy indicator is in a ready status and setting the aggregated ready/busy indicator to a busy status after the scheduling of at least one logic queue” Column 7, Lines 26-36. Note the scheduling of the command to the ready die reads selecting the first command sequence).  
The disclosures of Shah et al. and Markus et al., hereinafter SM, are analogous art to the claimed invention because they are in the same field of endeavor of memory command scheduling in memory systems in a multi-die flash device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SM before them, to modify the teachings of Shah et al. to include the teachings of Markus et al. since both SM teach scheduling memory commands to a flash memory having a plurality of memory die. Therefore it 
Claims 9 and 14 are rejected under 35 USC 103 for the same reasons as claim 4, as outlined above.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. in view of Xu et al. (US 2016/0124873 A1) hereinafter Xu et al.
Regarding claim 5, Shah et al. teaches all of the features with respect to claim 1, as outlined above. 
Shah et al. further teaches wherein before the step of transmitting the plurality of command sequences and the state read command sequence to the memory interface coupled to the rewritable non-volatile memory module, the method further comprises: 
receiving a plurality of high-level commands for accessing the rewritable non-volatile memory module from a host system (“the host interface also transmits memory access request responses to the processor 101 via the host bus 402” Paragraph [0033]); 
executing a schedule operation to arrange an executing order of the plurality of high-level commands (“the scheduler 420 selects memory access requests from queues 413 and 414… implements a set of algorithms and heuristics for reorder queued memory access requests” Paragraph [0033] to generate a “schedule of access to the memory array” Paragraph [0034]); 
selecting a first high-level command and a second high-level command from the plurality of high-level commands according to the executing order (“the scheduler 420 selects memory access requests from queues 413 and 414” Paragraph [0033]); and 
converting the first high-level command into a first command sequence, and converting the second high-level command into a second command sequence (“the scheduler 420 selects memory access requests from queues 413 and 414 and translates those requests into DRAM command sequences” Paragraph [0033]).  
The disclosures of Shah et al. and Xu et al., hereinafter SX, are analogous art to the claimed invention because they are in the same field of endeavor of memory command scheduling in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SX before them, to modify the teachings of Shah et al. to include the teachings of Xu et al. since both SX teach scheduling memory commands to a flash memory having a plurality of memory die. Therefore it is applying a known technique (receiving high-level commands, schedule the high-level commands in an executing order and selecting/converting them into command sequences [0033]-[0034] of Xu et al.) to a known device (a plurality of flash die receiving command sequence and state read sequence from a memory controller/host [0099] as taught by Shah et al.) ready for improvement to yield predictable results (the received high-level commands are converted into command sequences for execution [0033]-[0034] of Xu et al.), KSR, MPEP 2143.
Claims 10 and 15 are rejected under 35 USC 103 for the same reasons as claim 5, as outlined above.
Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a shared I/O bus that stores and sorts memory operation commands) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument is not persuasive as Shah’s memory controller reads on the claimed memory interface. Nowhere in the claim does it state that the memory interface must be a shared I/O bus. 
Applicant’s argument in regards to claims 6 and 11 are also not persuasive for the same reasons discussed above.
Regarding all claims depending upon claims 1, 6 or 11, these dependent claims are also not persuasive for the same reasons as claim 1, as outlined above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139